DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of CLAIMS 1-2 in the reply filed on 27 January 2021 is acknowledged. Election was made without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of GB Application No. GB1608485.7 was received on 13 November 2018 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 02 January 2019, 20 December 2019, and 07 December 2020 have been considered by the examiner.

Drawings
The drawings filed on 13 November 2018 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JP 2014-65203, using a machine translation), hereinafter Fukuda.

Fukuda discloses a method of controlling the flow of ink (¶0043) and/or air through the gutter line of a single jet continuous inkjet printer using a vacuum pump (¶0052), said method comprising: 
identifying the transition between annular flow and transition flow in said gutter line (Figs. 7-8; ¶0036-0042) by: 
running the vacuum pump at a speed sufficient to establish annular flow of ink and air through the gutter line (Figs. 7-8; ¶0035-0036; ¶0036-0042); 
determining vacuum noise values in the gutter line (¶0037; pressure value signal R; Fig. 8); comparing vacuum noise values with a predetermined threshold value (¶0036-0038; thresholds K1, K2; Fig. 8); 
lowering the speed of the vacuum pump until a vacuum noise value is greater than the predetermined threshold value (¶0037-0038, rotational speed adjusted to be within threshold range); and 
controlling said vacuum pump to maintain transition flow in said gutter line (¶0037-0038) by: 
comparing vacuum noise values with a predetermined threshold value (¶0036-0038; thresholds K1, K2; Fig. 8; also ¶0052-0054); 
if a vacuum noise value is less than the predetermined threshold value, lowering the speed of the vacuum pump (¶0037-0038, rotational speed adjusted to be within threshold range; number of revolutions of the pump is decreased, ¶0038); and 
if a vacuum noise value is greater than the predetermined threshold value, raising the speed of the vacuum pump (¶0037-0038, rotational speed adjusted to be within threshold range; rotational speed raised so pressure value signal R stays within threshold).

Fukuda further discloses wherein the step of identifying annular flow and transition flow in said gutter line comprises observing fluctuations in pressure in said gutter line (¶0036-0043; 0052-0054; ¶0058).

With regard to Claim 13, Fukuda further discloses a continuous inkjet printer (¶0002) comprising a vacuum pump (26) and a pressure sensor operable to measure vacuum values in a gutter line (¶0011), and a controller (¶0011) operable to control the vacuum pump to carry out the method of claim 1 (¶0033-0037; 0052-0058).

With regard to Claim 14, this claim recites limitations that are similar and in the same scope of invention as claims 1 and 13 above; therefore claim 14 is rejected for the same rejection rationale/basis as described in claims 1 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Heylen et al. (US PGPub 2011/0001771);
Pagnon et al. (US 5,701,149).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853